IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

WILLINE BRYANT a/k/a WILLINE GRACIA
and MAX GRACIA SR., as

Co-Personal Representatives of
the Estate of MAX GRACIA JR., II,

Plaintiffs, CASE NO: 6:17-CV-1423-ORL-31-KRS

Vv.

ORANGE COUNTY, FLORIDA,
ROBERT J. BUCK, III,

MARYANNE EVANS,

KAREN CLAIRMONT,

ELSA GALLOZA-GONZALEZ, and
LYNN MARIE HARTER,

Defendants.

NOTICE OF COMPLIANCE OF SERVICE

COME NOW, undersigned counsel and file this Notice of Compliance with respect to this

Court’s Orders of January 15, 2019 (Doc. 75), January 16, 2019 (Doc. 76) and January 18, 2019

(Doc. 78). As directed by this Court in its Orders, undersigned counsel has previously caused the

January 15th and January 16th Orders to be separately served upon Plaintiffs at their respective

residences on file with the Court by Federal Express and has now caused the January 18th Order

to be separately served upon Plaintiffs at their respective residences by United States mail.

Dated this 22" day of January, 2019.

/s/ Jason J. Recksiedler, Esquire
JASON J. RECKSIEDLER, ESQUIRE
Florida Bar No.: 092060

NEJAME LAW, P.A.

189 S. Orange Avenue, Suite 1800
Orlando, FL 32801

Telephone: 407-500-000

Facsimile: 407-802-1709

Email for service (FL R.Jud.Admin.2.516):

Primary email: Jason@nejamelaw.com;

Secondary email: Bianca@nejamelaw.com;
Litigation@nejamelaw.com

/s/ Stephen J. Calvacca, Esquire

STEPHEN J. CALVACCA, ESQUIRE

Florida Bar No.: 561495

NEJAME LAW, P.A.

189 S. Orange Avenue, Suite 1800

Orlando, FL 32801

Telephone: 407-500-000

Facsimile: 407-245-2980

Email for service (FL R.Jud.Admin.2.516):

Primary email: civilservice@nejamelaw.com;

Secondary email: Stephen@nejamelaw.com;
Darlene@nejamelaw.com

Attorneys for Plaintiffs

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that I caused to be electronically filed the foregoing Notice of
Compliance with the Clerk of the Court and a true and correct copy of the foregoing has been
furnished through the CM/ECF portal of the Middle District of Florida on this 22nd day of January,
2019, and I further caused a true and accurate copy of the foregoing to be sent by US mail on this
22nd day of January 2019 to Mr. Max Gracia, Sr., at 3802 S. Nashville Avenue, Orlando, Florida
32839, and Mrs. Willine Bryant a/k/a Willine Gracia, at 1740 NW Northriver Drive, Apt. 512,

Miami, Florida, 33125.

s/ Stephen J. Calvacca, Esquire
STEPHEN J. CALVACCA, ESQUIRE
Florida Bar No.: 561495
